DETAILED ACTION
This Office Action is in response to Applicant’s application 16/771,578 filed on June 10, 2020 in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings submitted on June 10, 2020 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on November 25, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    626
    730
    media_image1.png
    Greyscale
Claims 1-3, 5, 6-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/020750 (Yang) whose machine translation will be referenced. 
Regarding claim 1 Yang discloses at annotated Figure 2a, 9a and 17c, discloses a stretchable display panel, comprising: 
a plurality of encapsulated islands, IS p. 6 where PSV is a protection layer p. 25; and 

    PNG
    media_image2.png
    626
    456
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    478
    838
    media_image3.png
    Greyscale
a plurality of bridges, BR p.6,  connecting the plurality of encapsulated islands, as described at p. 14 and shown throughout; 
wherein a respective one of the plurality of bridges connects two adjacent encapsulated islands of the plurality of encapsulated islands, as shown, along an extension direction, e.g. DR1, from a first one of the two adjacent encapsulated islands to a second one of the two adjacent encapsulated islands, as show in Figure 18b; 

    PNG
    media_image4.png
    736
    614
    media_image4.png
    Greyscale
the respective one of the plurality of bridges comprises a plurality of first parts, as annotated, and a plurality of second parts, as annotated, alternately arranged, as shown in Figure 9a; 
a respective one of the plurality of first parts extends along the extension direction, as shown in Figure 9a; 
a respective one of the plurality of second parts extends along the extension direction, as shown in Figure 9a; 
wherein the stretchable display panel comprises an insulating layer, e.g. BNK1 p. 32; 
the insulating layer comprises a plurality of insulating blocks, as annotated, respectively in the plurality of first parts, as shown; and 
the insulating layer is at least partially absent in the respective one of the plurality of second parts, as shown.
Regarding claim 2 which depends upon claim 1, Yang teaches a plurality of signal lines, e.g. CL2_2 p. 25, extending through the respective one of the plurality of bridges where Examiner has interpreted ‘through’ to include both the a vertical and horizontal direction and the signal lines traverse the bridge in the xy plane and so the signal lines extend through the bridge albeit in the xy plane. 
Regarding claim 3 which depends upon claim 2, Yang teaches at least one of the plurality of first parts comprises at least one of the plurality of signal lines on a 
Regarding claim 5 which depends upon claim 2, Yang teaches the plurality of signal lines are limited in the plurality of first parts; and the plurality of second parts are absent of the plurality of signal lines, i.e. the signal lines are only on the first part and there are on signal lines on the second part.
Regarding claim 6 which depends upon claim 1, Yang teaches a respective one of the plurality of first parts has a width of a cross-section along a plane intersecting the plurality of first parts and the plurality of second parts; and a ratio of the width to a thickness of the respective one of the plurality of first parts is in a range of 1:5 to 5:1
Yang suggests a respective one of the plurality of first parts has a width of a cross-section along a plane intersecting the plurality of first parts and the plurality of second parts; and a ratio of the width to a thickness of the respective one of the plurality of first parts is in a range of ~1:1.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein a ratio of the width to a thickness of the respective one of the plurality of first parts is in a range of 1:5 to 5:1 because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 7 which depends upon claim 6, Yang teaches the ratio of width to the thickness is ~ 1:1.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 6 wherein the ratio of In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 8 which depends upon claim 1, Yang teaches two adjacent insulating blocks respectively in two adjacent first parts of the plurality of first parts are spaced apart from each other by a spacing, as annotated and shown in Figure 9a.
Regarding claim 9 which depends upon claim 8, Yang teaches wherein the spacing is a groove, as shown i.e. a groove in the layer BNK1; and the stretchable display panel comprises a flexible base substrate, ASUB p. 31, extending through regions corresponding to the plurality of first parts and the plurality of second parts, as shown.
Regarding claim 16 Yang teaches and suggests discloses a display apparatus, comprising the stretchable display panel of claim 1, and one or more integrated circuits connected to the stretchable display panel, e.g., drivers as described at p. 6.
Regarding claim 17, and referring to the discussion at claim 1, Yang  discloses a method of fabricating a stretchable display panel, comprising: 
forming a plurality of encapsulated islands, IS p. 14; and 
forming a plurality of bridges BR p. 14, connecting the plurality of encapsulated islands, as described at p. 14; 
wherein a respective one of the plurality of bridges is formed to connect two adjacent encapsulated islands of the plurality of encapsulated islands along an extension direction, e.g. DR1, from a first one of the two adjacent 
forming the respective one of the plurality of bridges comprises forming a plurality of first parts, as annotated, and a plurality of second parts, as annotated. alternately arranged, as shown in Figure 9a; 
a respective one of the plurality of first parts is formed to extend along the extension direction, as shown in Figure 9a; 
a respective one of the plurality of second parts is formed to extend along the extension direction, as shown in Figure 9a; 
wherein forming the stretchable display panel comprises forming an insulating layer, e.g. BNK1 p. 32; 
forming the insulating layer comprises forming a plurality of insulating blocks, as annotated, respectively in the plurality of first parts, as shown; 
and the insulating layer is at least partially absent in the respective one of the plurality of second parts, as shown.
Allowable Subject Matter
Claims 4, 10-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art does not disclose the device of claim 2, wherein at least one of the plurality of second parts comprises at least one of the plurality of signal lines.
Regarding claim 10 the prior art does not disclose the device of claim 9, wherein a respective one of the plurality of insulating blocks in the respective one of the plurality of first parts is in direct contact with the flexible base substrate; and a surface of the flexible base substrate forms a bottom of the groove.
Regarding claim 11 the prior art does not disclose the device of claim 9, wherein the respective one of the plurality of first parts further comprises at least a respective one of a plurality of second insulating blocks between the respective one of the plurality of insulating blocks and the flexible base substrate; the respective one of the plurality of insulating blocks in the respective one of the plurality of first parts is in direct contact with the respective one of the plurality of second insulating blocks; and a surface of the respective one of the flexible base substrate forms a bottom of the groove.
Regarding claim 12 the prior art does not disclose the device of claim 8, the spacing is a gap extending through an entire thickness of the respective one of the plurality of bridges; and the stretchable display panel is absent of any flexible base substrate in regions corresponding to the plurality of second parts.
Claims 13-14 depend directly on claim 12 and are allowable on that basis.
Regarding claim 15 the prior art does not disclose the device of claim 1, wherein the insulating layer is a part of a barrier layer extending from the plurality of encapsulated islands into the respective one of the plurality of bridges.
Regarding claim 18 the prior art does not teach the method of claim 17, comprising: forming a flexible base substrate on a support substrate; forming an insulating material layer on a side of the flexible base substrate away from the support substrate; forming a conductive material layer on a side of the insulating material layer away from the flexible base substrate; patterning the conductive material layer to form a plurality of signal lines in a region corresponding to the plurality of bridges, wherein a portion of the conductive material layer is removed in a region corresponding to a plurality of gaps respectively between adjacent bridges of the plurality of bridges; removing the insulating material layer in the region corresponding to the plurality of gaps; and patterning the insulating material layer to form the plurality of insulating blocks respectively in the plurality of first parts.
Claims 19-20 depend directly on claim 18 and are allowable on that basis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893